Citation Nr: 0014435	
Decision Date: 06/01/00    Archive Date: 06/09/00

DOCKET NO.  98-15 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a disability of the 
right pelvic bone.  

2.  Entitlement to service connection for osteopenia and 
osteoarthritis of the lumbosacral spine.  


REPRESENTATION

Appellant represented by:	Kentucky Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel


INTRODUCTION

The veteran had active service from July 1952 to December 
1954.  

In February 1955, the veteran filed a claim for service 
connection for, inter alia, a back condition.  In April 1955, 
the veteran was notified to report for a physical examination 
in conjunction with the claim.  He did not report for the 
examination.  Consequently, the claim was considered 
abandoned.  38 C.F.R. § 3.158.

In December 1997 the veteran filed a claim for compensation 
or pension benefits.  By rating action in August 1998, the 
Louisville, Kentucky (RO) of the Department of Veterans 
Affairs (VA) denied the veteran's claim for service 
connection for the disabilities at issue here.  The veteran 
disagreed; leading to the current appeal.  The veteran 
testified before the undersigned sitting at the RO in 
November 1998.  His claim for pension benefits was denied on 
the basis of excessive income and he did not appeal from that 
determination.  


FINDINGS OF FACT

1.  The claim of entitlement to service connection for a 
disability of the right pelvic bone is not supported by 
cognizable evidence demonstrating that the claim is plausible 
or capable of substantiation.

2.  The claim of entitlement to service connection for 
osteopenia and osteoarthritis of the lumbosacral spine is not 
supported by cognizable evidence demonstrating that the claim 
is plausible or capable of substantiation.

CONCLUSIONS OF LAW

The claim of entitlement to service connection for a 
disability of the right pelvic bone is not well grounded. 38 
U.S.C.A. § 5107 (West 1991).  

The claim of entitlement to service connection for osteopenia 
and osteoarthritis of the lumbosacral spine is not well 
grounded. 38 U.S.C.A. § 5107 (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In his substantive appeal, dated in September 1998, and in 
the hearing testimony of November 1998, the veteran argues 
that, during service while working on an aircraft engine, he 
fell and a dome cover which he had in his hand hit his right 
pelvis.  He contends that this incident is the cause of the 
disabilities at issue here.  

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated by wartime 
service.  38 U.S.C.A. §§ 1110, West 1991); 38 C.F.R. § 
3.303(a) (1999).  Service connection may be established 
presumptively for osteoarthritis if the disability was 
manifested to a degree of 10 percent or more within one year 
of service separation.  See 38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  

However, the threshold question which must be answered in 
this case is whether the veteran has presented a well 
grounded claim for service connection.  A well grounded claim 
is a plausible claim, one which is meritorious on its own or 
capable of substantiation.  In this regard, the veteran has 
"the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 
Vet. App. 136, 140 (1994); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  

The veteran must satisfy three elements for his claim for 
service connection to be well grounded.  First, there must be 
competent evidence of a current disability (a medical 
diagnosis). See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) and Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).  Secondly, there must be evidence of an incurrence or 
aggravation of a disease or injury in service, as shown 
through lay or medical evidence. See Layno v. Brown, 6 Vet. 
App. 465, 469 (1994) and Cartright v. Derwinski, 2 Vet. App. 
24, 25 (1991).  Lastly, there must be evidence of a nexus or 
relationship between the in service injury or disease and the 
current disorder, as shown through medical evidence. See 
Lathan v. Brown, 7 Vet. App. 359, 365 (1995) and Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993). See also Caluza v. Brown, 7 
Vet. App. 498, 506 (1995).  In the absence of evidence of a 
well grounded claim, there is no duty to assist the claimant 
in developing the facts pertinent to the claim, and the claim 
must fail. Grivois; Grottveit.  Further, in the absence of a 
well grounded claim, the Board has no duty to assist, and in 
fact it cannot assist the appellant in the development of his 
claim. Morton v. West, 12 Vet. App. 477 (1999).  

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which under case law of the Court, lay 
observation is competent.  

If chronicity is not applicable, a claim may still be well 
grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is noted during service and if competent evidence, 
either medical or lay, depending on the circumstances, 
relates the present condition to that symptomatology.  Savage 
v. Gober, 10 Vet. App. 488 (1997).  

The service medical records reflect that the veteran's spine 
was normal on the enlistment examination in June 1952.  In 
January 1953 he was seen for acute back strain.  It was 
reported that the veteran had been in an automobile accident 
, but had had only slight pain until 3 days later when he 
pulled a propeller.  Since then, he had had rather constant 
pain in the low back, which was worse after rest in bed and 
was relieved with activity.  Lifting, etc. made the pain 
worse.  There was no radiation of the pain.  There was slight 
increase in pain on coughing or sneezing.  Examination of the 
back revealed normal contour and mobility.  There was no deep 
tenderness.  There was tenderness over the skin at the level 
of D-11 on the right.  It was concluded that no treatment was 
necessary.  

In March 1953, the veteran was hospitalized for swelling in 
the right flank area.  It was noted that, approximately three 
months earlier, the veteran had received a blow to the right 
lumbar region.  The traumatized area subsequently swelled.  
Examination resulted in the impression that the veteran had a 
lipoma (a benign tumor usually composed of fat cells) of the 
right lumbar region.  At the time of surgery, the lipoma was 
found to have infiltrated a very large area in the right 
flank region.  The lipoma was removed, but no attempt was 
made to remove all of the tumor, and some swelling persisted.  
Post-operatively a hematoma formed at the operative site.  
The incision was reopened and the hematoma evacuated. The 
wound responded rapidly to hospital treatment, however, and 
the veteran was returned to full duty.  

The veteran again complained of back pain in April 1953.  
There was a question of whether his back pain was being 
caused by the transverse processes of L5, which were 
considered abnormally long, impinging on the iliac crest.  
The orthopedic clinic returned him to duty until the symptoms 
became worse at which time he was to return to sick call.  

The veteran was seen for complaints of back pain twice in 
June 1953.  When the veteran was examined by the orthopedic 
service in July 1953, it was noted that he had had back pain 
since January 1952 when he was in an automobile accident.  
Since then he had experienced pain on walking and other 
vigorous exercises.  He experienced no pain when sitting or 
lying.  The pain was aching in character and radiated to the 
area between the scapulae.  Physical examination revealed a 
subcutaneous nodule approximately 4 inches to the right of 
the mid line on the level with L-1 which was extremely tender 
and seemed affixed to the deep tissues.  The neurologic 
examination was negative.  X-rays did not reveal any 
pathology.  The transverse processes were normal in length 
and did not come close to impinging on the iliac crest area.  

The report of the separation medical examination in December 
1954 reflects that the spine and musculoskeletal system were 
normal.  

Clinical records from Cabell Huntington Hospital, most of 
which were dictated by Jaldir Lobo, M.D., reflect that the 
veteran was hospitalized in June 1985 for evaluation of his 
complaint of pain about the back with radiation to the right 
leg.  The initial impression was radicular neuropathy L-5, 
right, due to herniated nucleus pulposus L-4, L-5, right.  A 
disc was surgically removed at the interspace between L-4, L-
5, on the right, producing complete relaxation of the nerve 
root.  The discharge diagnosis was herniated nucleus 
pulposus, L-4, L-5, right.  In August 1986, it was reported 
that the veteran had been doing very well until a few weeks 
prior to admission when he started complaining of discomfort 
about the back occasionally radiating into the right leg.  A 
myelogram revealed no evidence of disc herniation.  The 
diagnosis was lumbosciatic syndrome.  

On VA examination in July 1998, the veteran's claims file was 
reviewed.  The veteran reported that his back pain had begun 
in the early 1980's and culminated in him seeing Dr. Lobo and 
having surgery in the lumbar region at L-4.  The veteran 
related that, early on, after discharge from service, he had 
run heavy equipment for years, but at the time of the 
surgery, he was a supervisor and did not actually run heavy 
equipment.  The veteran recalled that Dr. Lobo had inquired 
whether the veteran had had any trauma in service.  The 
veteran remembered incurring trauma when he dropped an 
airplane part on his lateral pelvis and chipped a bone.  He 
recollected that he had had surgery in which a bone chip was 
removed from his right hip area.  The veteran stated that he 
did well after service discharge in 1954, until the low back 
pain had its onset in the early 1980's.  Six months prior to 
the July 1998 examination, the veteran had again developed 
low back pain in the area of a scar.  Based on examination 
findings, the examiner entered diagnoses of osteopenia and 
early osteoarthritis of the lumbar spine per recent film, and 
pelvis-normal study.  Regarding the entries in the service 
medical records, the examiner commented that the veteran was 
discharged from service and had no significant back pain for 
the ensuing 30 or so years.  The examiner opined that it 
would be difficult to estimate the type of injury that the 
veteran sustained in Tripoli that would precipitate a pain 
syndrome 30 years hence with a pain-free interval of time, as 
such.  

During the November 1998 hearing, the veteran testified that, 
while working on an aircraft in service, he sustained a 
chipped pelvis after he fell.  His back was painful through 
the years between the 1950's and the 1980's, but he persisted 
in his work. He did not inform Dr. Lobo, who had since died, 
of the in service injury when Dr. Lobo inquired about any 
previous trauma prior to his surgery.  

In the present case, no examiner has found any disability of 
the right pelvic bone, or linked osteopenia, or 
osteoarthritis of the lumbosacral spine to the appellant's 
active duty service, and the appellant has not submitted any 
competent evidence otherwise suggesting the existence of a 
pelvic disability or a nexus between the veteran's back 
complaints in service and his current back disabilities.  The 
veteran's spine was normal on the separation medical 
examination.  X-rays of the pelvis reviewed by VA's examiner 
in July 1998 were normal.  The veteran currently has 
osteopenia and early osteoarthritis of the lumbar spine based 
on X-rays, but there is no objective evidence that either of 
these disorders is related to service, and they were 
initially diagnosed decades after service.  The veteran had 
back surgery in the 1980's, but again decades elapsed between 
the veteran's service discharge and the onset of back 
symptoms which resulted in the surgery.  Further, no 
clinician has linked the disability, which required surgery, 
to service or opined that any trauma in service resulted in 
any chronic back disability.  

Indeed, the only evidence presented connecting the claimed 
disabilities with service, are the veteran's own statements 
and sworn testimony.  These statements as to the etiology of 
any currently claimed disability, however, do not equate to 
competent medical evidence relating a present condition to 
the appellant's military service. Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992) (lay testimony is not competent 
evidence when the question presented requires specialized 
knowledge).  Accordingly, this claim must be found to be not 
well grounded in the absence of competent evidence linking a 
current pelvic or lumbosacral spine disability to the 
veteran's active duty service.  The Board must find that the 
claims are not well grounded.  As such, the benefits sought 
on appeal are denied.  

The veteran is reminded that what is lacking here is medical 
evidence establishing a nexus between current chronic 
disability and service.  The evidence that is required to 
well ground the claim, for example, would be to have a 
physician link disability of the right pelvic bone, 
osteopenia, or osteoarthritis of the lumbosacral spine, to 
the veteran's active duty service.  If that were to happen, a 
nexus to service would be suggested which might give rise to 
a different decision.  That evidence does not currently exist 
here and needs to be further developed if there is ever to be 
a successful conclusion to the veteran's claim.  

Inasmuch as the foregoing explains the necessity for 
competent evidence of a current disability which is linked by 
competent evidence to service, the Board views its discussion 
above sufficient to inform the veteran of the elements 
necessary to complete his application for service connection 
for the claimed disability. Robinette v. Brown, 8 Vet. App. 
69 (1995).  The veteran did have a lipoma surgically removed 
from his right hip area during service, and such surgery must 
have left a scar; however, he has not claimed service 
connection for that condition, or otherwise indicated that it 
constitutes a current disability.  That question, having 
never been raised or decided, is simply not one which 
requires appellate consideration.

As the appellant has not submitted the evidence necessary for 
a well grounded claim, a weighing of the merits of the claim 
is not warranted, and the reasonable doubt doctrine is not 
for application. See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  



ORDER

Entitlement to service connection for a disability of the 
right pelvic bone is denied.  

Entitlement to service connection for osteopenia and 
osteoarthritis of the lumbosacral spine is denied.  


		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals



 

